DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Svetlana Short on 21 January 2022.

The application has been amended as follows: 
The entire content of paragraph [0050] has been deleted and the following paragraph has been inserted in its place.
--[0050] Glass compositions having the compositions disclosed in Tables 1 and 3 below are prepared by mixing 1 kg batches of sand, aluminum oxide, sodium carbonate, sodium nitrate, magnesium oxide, tin oxide, holmium oxide, neodymium oxide, vanadium pentoxide, iron oxide, and cobalt oxides, loading them in a platinum crucible, and melting for 6 hours at 1650°C. The melts are then poured onto a steel table, and annealed at 670°C for 2 hours before cooling to room temperature. The resulting glass patties are cut and polished for color coordinate measurements.--

Allowable Subject Matter
Claims 1-5, 8, 10, and 12-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB 
21 January 2022